TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00059-CV


Hamid Pouya, Appellant

v.

Zapa Interests, Inc.; Samuel f/k/a Saeed Afsahi; Kaveh Sardashti; and 
Parviz Zavareh, Appellee




FROM THE DISTRICT COURT OF BASTROP COUNTY, 335TH JUDICIAL DISTRICT
NO. 25,591, HONORABLE REVA TOWSLEE CORBETT, JUDGE PRESIDING


O R D E R
PER CURIAM
		The mandate in this cause issued by this Court on December 27, 2007, is hereby
withdrawn.
		It is so ordered January 9, 2008.

Before Chief Justice Law, Justices Pemberton and Waldrop